.` ‘ - Case 1:18--cr 00762- PAC DOCumentLF\l|ed\Z/OG/l§ Pagé 1 of 7
//}`M’“ SIJV§""`

 

» U{\/\ LJ;A§!‘!~ ,\ I`

UNITED STATES DISTRICT coURT / H!'(" H\()\,{CA OR |NAL
SoUTHERN DISTRICT oF NEw YoRK j IT.;\,(~#_ LLY F`ILED
"`____"__"`_______X_;\.,,`."\\

1 " ‘ §§{ L[)."::;" ~-"l
UNITED STATES oF AMERICA ` ::M`LQ\L§§

"~~`1'- _~ \\/
- V. ~ : SEALED INDICTMENT

 

HAJI ABDUL SATAR ABDUL MANAF,
a/k/a “Haji Abdul Sattar

Barakzai" 118 (€RM ? 6 2

Defendant.

COUNT ONE
(Attempted Narcotics Importation)

The Grand Jury charges:
l. From at least in or about January 2018, up to and
including in or about October 20l8, in the Southern District of
New York and elsewhere, and in an offense begun and committed

out of the jurisdiction of any particular state or districtH
.\`w ~;?
,w

HAJI ABDUL SATAR ABDUL MANAF, a/k/a “Haji Abdul Sattar
Barakzai,” the defendant, who is expected to be first brought to
and arrested in the Southern District of New York, intentionally
,and knowingly attempted to distribute a controlled substance,
intending, knowing, and having reasonable cause to believe that
such substance would be unlawfully imported into the United
States and into waters within a distance of l2 miles of the
coast of the United States, from a place outside thereof, in
violation of Sections 959(a) and 963 of Title 21, United States

Code.

§§Y§!YBU:; am @E;€€;'imé_

»B'.
*3'\' 1¢‘;-,
ANM

m .- Gase 1:18-Cr-OO762-PAC DocumentZ Filed 02/06/1§ PageZof?

2. The controlled substance involved in the offense
was one kilogram and more of mixtures and substances containing
a detectable amount of heroin, in violation of Sections 812,
960(a)(3), and 960(b)(l)(A) of Title 21, United States Code.

(Title 21, United States Code, Sections 963 and 959(d);
Title 18, United States Code, Section 3238.)

COUNT TWO
(Narco-Terrorism - Taliban)

The Grand Jury further charges:

3. From at least in or about January 2018, up to and\
including in or about October 2018, in Afghanistan and
elsewhere, and in an offense begun and committed outside the
jurisdiction of any particular state or district of the United
States, HAJI ABDUL SATAR ABDUL MANAF, a/k/a “Haji Abdul Sattar
Barakzai,” the defendant, who is expected to be first brought to
and arrested in the Southern District of New York, knowingly and
intentionally did engage in conduct that would be punishable
under Section 84l(a) of Title 21, United States Code, if
committed within the jurisdiction of the United States, to wit,
the manufacture, distribution, and possession with intent to
manufacture and distribute, of one kilogram and more of mixtures
and substances containing a detectable amount of heroin, knowing
and intending to provide, directly and indirectly, something of
pecuniary value to a person and organization that has engaged

and engages in terrorism and terrorist activity, to wit, the

 

4 " Case 1:18-Cr-OO762-PAC Document 2 Filed 02/06/19 Page 3 of 7

Taliban and its members, operatives, and associates, having
knowledge that said persons and organizations have engaged in
and engage in terrorism and terrorist activity, which activity
violates the criminal laws of the United States, occurs in and
affects foreign commerce, and causes and is designed to cause
death and serious bodily injury to nationals of the United
States while the nationals are outside of the United States.
(Title 21, United States Code, Sections 960a(a),
(b)(1), (b)(2), (b)(3), (b)(5), and 959(d), and

Title 18, United States Code, Sections 3238 and 2.)

COUNT THREE
(Attempted Narco-Terrorism - Haqqani Network)

The Grand Jury further charges:

4. From at least in or about January 2018, up to
and including in or about October 2018, in Afghanistan and
elsewhere, and in an offense begun and committed outside the
jurisdiction of any particular state or district of the United
States, HAJI ABDUL SATAR ABDUL MANAF, a/k/a “Haji Abdul Sattar
Barakzai,” the defendant, who is expected to be first brought to
and arrested in the Southern District of New York, knowingly and
intentionally did and did attempt to engage in conduct that
would be punishable under Section 84l(a) of Title 21, United
States Code, if committed within the jurisdiction of the United
States, to wit, the manufacture, distribution, and possession
with intent to manufacture and distribute, of one kilogram and

more of mixtures and substances containing a detectable amount

3

¢;\ ‘ Case 1:18-Cr-OO762-PAC Document 2 Filed 02/06/19 Page 4 of 7

of heroin, knowing and intending to provide, directly and
indirectly, something of pecuniary value to a person and
organization that has engaged and engages in terrorism and
terrorist activity, to wit, the Haqqani Network (which has been
designated by the United States Secretary of State as a foreign
terrorist organization pursuant to Section 219 of the
Immigration and Nationality Act and remains so designated) and
its members, operatives, and associates, having knowledge that
said persons and organizations have engaged in and engage in
terrorism and terrorist activity, which activity violates the
criminal laws of the United States, occurs in and affects
foreign commerce, and causes and is designed to cause death and
serious bodily injury to nationals of the United States while
the nationals are outside of the United States.

(Title 21, United States Code, Sections 960a(a),

(b)(1), (b)(2), (b)(3), (b)(5), and 959(d), and

Title 18, United States Code, Sections 3238 and 2.)

FORFE ITURE ALLEGAT I ON

 

5. As a result of committing the offense alleged in
Count One of this Indictment, HAJI ABDUL SATAR ABDUL MANAF,
a/k/a “Haji Abdul Sattar Barakzai,” the defendant, shall forfeit
to the United States, pursuant to Title 21, United States Code,
Section 853, any and all property constituting, or derived from,
any proceeds obtained, directly or indirectly, as a result of

said offense and any and all property used, or intended to be

d x Case 1:18-Cr-OO762-PAC Document 2 Filed 02/06/19“` Pag§'B of 7

used, in any manner or part, to commit, or to facilitate the
commission of, said offense, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of said offense.

6. As a result of committing the offenses alleged in
Counts Two and Three of this Indictment, HAJI ABDUL SATAR ABDUL
MANAF, a/k/a “Haji Abdul Sattar Barakzai,” the defendant, shall
forfeit to the United States, pursuant to Title 18, United
States Code, Section 981(a)(l)(G) and Title 28, United States
Code, Section 2461(€), any and all assets, foreign and domestic,
of the defendant; any and all assets, foreign and domestic,
affording the defendant a source of influence over any entity or
organization engaged in planning or perpetrating said offenses;
any and all assets, foreign and domestic, acquired or maintained
with the intent and for the purpose of supporting, planning,
conducting or concealing said offense; any and all assets,
foreign and domestic, derived from, involved in, or used or
intended to be used to commit said offenses, including but not
limited to a sum of money in United States currency representing
the total amount of the defendant's assets.

Substitute Assets Provision

 

7. If any of the above-described forfeitable
property, as a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due

.~ Casel”.lB-cr-OO762-PAC Document2 Filed 02/06/19 Page€0f7

diligence;
b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
COurt;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(€), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable

property.

    
  

18, United States Code, Section 981;
, United States Code, Section 853; and
United States Code, Section 2461.)

CYJ&J£AAA €;:ESCWMQW»

oREPERsoN GEoFF§'EfY 56 BERMAN

C:Zé{é&g(.(? Zd)g United States Attorney

 

Case f:lS-Cr-OO?€Z-PAC Document 2 Filed 02/06/19 Page 7 of 7 :~ .

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
- v. _

HAJI ABDUL SATAR ABDUL MANAF,
a/k/a “Haji Abdul Sattar Barakzai,”

Defendant.

 

 

SEALED
INDICTMENT

18 Cr.

(21 U.S.C. §§ 959, 960 and 960a;
18 U.S.C. §§ 2 and 3238.)

/»`§;EOFFREY s . BERMAN
ite States Attorney.

 

 

 

\\~/27 Foreperson.

 

\0\1‘1[[5/ :\l€/A I¢'cl;(,""!/I€,/P`F (/V\/Ll(’.( <€o», (/§M;)_ [:OX

 

 

